Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner, even though makes some comment regarding the arguments about the claimed amount of pressure sensor and described amount of pressure sensors in the disclosure which should not make it unclear as per the clarity rejection. However, it is noted that while, claim 17 seems to define a pressure-based flow controller that includes a sensing element that measures pressure across the flow restrictor that provides a pressure drop, claim 22, further defines a temperature-based flow controller combined with a pressure-base controller. Such an embodiment is not described that applies the combination of the pressure-based flow controller and a temperature-based flow controller and thus, from the various pressure sensors and temperature sensors being disclosed and claimed, it was not clear as to what were included in the pressure based flow controller as claimed. It is notoriously known of the individual pressure-based or temperature-based flow controllers separate with the control valve arrangement, however, based on amended claim 17 that is directed to a pressure-based flow controller, the temperature-based controller of claim 22 in combination with the pressure-based flow controller of claim 17 would be unclear. Also, on page 9, Applicant argues that the amended language is to be found in para 0033 and Fig. 4 of the US Patent Publication No. 2021/0223797, however, no such verbiage is found in the cited paragraph of the Publication.
Furthermore, Applicant has not responded to the non-statutory double patenting rejection and thus the Examiner assumes that the Applicant acknowledges it and a Terminal Disclaimer would be filed in response.
Drawings
The drawings are objected to because in Fig. 2A, the arrow of the fluid outlet (212) seems to be facing in and incorrect direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermal-based flow sensor” (claim 22) combined with a pressure-based sensor of the base (claim17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the amended abstract is not directed to the claimed invention as it is not supported with what is being currently claimed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in para 0026, numeral 152 refers to a fluid inlet valve, however, in Fig. 1B it is an inlet of the fluid conduit 154, but no indication of a valve arrangement.  Appropriate correction is required.
Claim Objections
Claim 32 is objected to because of the following informalities:  At line 4, the “solenoid” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In amended claims 17, 29 and 34, Applicant added a limitation, “a sensing apparatus to measure a pressure across a flow restrictor from inside the mass flow control apparatus”. However, there is no clear explanation as to how the sensor is in the mass flow control apparatus or mass flow controller, as the overall structure of the apparatus or controller includes control module, the flow conduit including sensors and restrictor and valves which are similarly shown in the cited and applied references. Applicant has not provided a specific structure that would show the sensors are in the controller or described in the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-25, 28 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 34, “the mass flow controller” lacks antecedent basis.
Regarding claim 22, it is not clear as to how the thermal-based flow sensor with a pressure-based flow sensor are combined in a mass flow controller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-25, 28-29 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (JP2016189986 relied upon the corresponding US2020/0018736).
Regarding claims 17, 19, 20, 29 and 34, Nagase teaches a mass flow control apparatus (10) comprising: a control module (17) configured to receive a first set point flow rate (para 0004) for delivering a fluid delivery to a tool; 2Application No.: 17/225,996a sensing element inside the mass flow controller (Fig. 2) to measure pressure (P1, P2) across a flow restrictor (12); a solenoid valve (para 0037-0038) to adjust the pressure to the flow restrictor such that a pressure drop across the flow restrictor yields a flow rate that is equal to the first set point flow rate (para 0039) or to a second set point flow rate (inherent).
Regarding claim 18, Nagase teaches a reference volume configured to verify an actual flow rate by closing a fluid flow and measuring a pressure in the reference volume (para 0071). 
Regarding claim 21, Nagase teaches the solenoid valve adjusted until the second set point flow rate is achieved (para 0044).  
Regarding claims 22 and 23, Nagase teaches a thermal-based flow sensor (para 0032) that would inherently include a known structure of a fluid conduit with two spaced apart temperature responsive elements affixed to an exterior of the fluid conduit.  
Regarding claim 24, Nagase teaches the solenoid valve can be adjusted to any of at least two different amounts of openings (abstract, open to close state).  
Regarding claim 25, Nagase teaches the solenoid valve can be continuously adjusted to a range of openings (inherent as to control the flow rate through the restrictor).  
Regarding claim 28, Nagase teaches the flow restrictor is chosen from a group consisting of an orifice, a nozzle, a porous sintered metal element, laminar flow structures and tubes (para 0036).  
 Regarding claim 35, Nagase teaches a temperature sensor (14) for measuring a temperature of a fluid.
Regarding claim 36, Nagase teaches the control module configured to enable additional self-calibration processes, change a system parameter, and store results (para 0071).
Regarding claim 37, Nagase teaches an additional pressure sensing element (13) to measure supply pressure to the mass flow control apparatus.
Regarding claim 38, Nagase teaches the control module determines that a pressure drop across the flow restrictor is sub-critical based on the measurement (para 0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Somani et al. (2019/0204128) (hereinafter Somani).
Regarding claim 30, Nagase teaches all the claimed features including verifying of the actual flow rate but does not explicitly teach a reference volume portion for verifying an actual flow rate, wherein the sensing apparatus measures a pressure of a fluid in the reference volume portion.  Somani teaches a reference volume portion for verifying an actual flow rate, wherein the sensing apparatus measures a pressure of a fluid in the reference volume portion (abstract, Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a reference volume in the system as claimed since such an arrangement would provide a self-correcting apparatus that would be more reliable.
Regarding claim 31, Somani teaches a reference volume portion (310) is located upstream from solenoid valve (319, Fig. 3).  
Regarding claim 32, Somani teaches the sensing apparatus is configured to measure the pressure of the fluid in a reference volume portion while the solenoid valve is closed (para 0038).  
Regarding claim 33, Somani teaches a shut-off valve (303), wherein the sensing apparatus is configured to measure the pressure of the fluid in a reference volume portion while the shut-off valve is closed (para 0038).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,983,537. Although the claims at issue are not identical, they are not patentably distinct from each other because a sensing element inside the mass flow controller to measure pressure across a flow restrictor as claimed in claim 17 is nothing more than claims 5 and 13 of the patent that claims the pressure drop across the flow restrictor which cannot be performed without the use of the sensing element that included pressure sensors on either sides of the restrictor. The upstream and downstream pressure sensors that provide the pressure across the restrictor are by second pressure sensor (P2) and thirst pressure sensor (P3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somani (9,454,158) teaches flow control valves that describes alternative types of valves, including pneumatic, piezo type or solenoid type that can be used in the mass flow controller.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/8/2021